Exhibit 10.1




exhibit103imagea02.jpg [exhibit103imagea02.jpg]
February 16, 2016


Glenn Shapiro
1 Charles St. South #501
Boston, MA, 02116


Dear Glenn,


On behalf of the Allstate Insurance Company, I am pleased to officially extend
an offer for you to join us as Executive Vice President, Claims. We are excited
about your decision to join the Allstate team and are confident that your career
with us will be exciting and rewarding.


The terms and conditions of this offer are briefly outlined below. As a
condition of your employment with Allstate, you are required to sign and agree
to the terms of the Intellectual Property Assignment Agreement. The terms of the
Intellectual Property Assignment Agreement is provided to you in this package
along with your offer letter. Please sign and return with your signed offer
letter.


Base Salary:


Your annualized base salary will be $500,000 and $19,230.77 will be paid
bi-weekly. Subsequent increases in base salary, generally awarded on an annual
basis in March, will be dependent on enterprise-wide guidelines and your
performance.


Cash and Equity Incentive Compensation:


Cash:
You will be eligible to participate in the Annual Incentive Plan (AIP) starting
in 2017. Your target incentive opportunity is 90% of your base salary. If the
maximum corporate and business unit performance level is achieved, the maximum
incentive funding is 180%. Please keep in mind the AIP is 100% discretionary and
your individual award may be higher or lower based on your individual
performance and leader discretion. Annual cash incentive awards are payable in
March.


Equity:
You will be eligible for annual awards of equity equal to 250% of your base
salary starting in 2017.


In addition you will receive a pro-rated equity grant in 2016 which will be
granted 50% in restricted stock units which vest on the third anniversary of the
grant date and 50% in stock options which vest one third on each of the first,
second and third anniversary of the grant date.


Equity awards are generally granted annually in February, with manager
discretion and with the approval of the Board.













--------------------------------------------------------------------------------



exhibit103imagea02.jpg [exhibit103imagea02.jpg]
•
Stock options generally have a ten-year term and vest one third on each of the
first, second, and third anniversaries of the grant date.


•
Restricted stock units will become 100% vested on the third anniversary of the
grant date. In addition, the restricted stock units accumulate quarterly
dividend equivalents in cash payable upon vesting.


•
Performance stock awards feature a three-year performance period using a
three-year average of management-determined performance measures and vest on the
third anniversary of the grant date. In addition, the performance stock awards
accumulate quarterly dividend equivalents in cash payable upon vesting.


Sign-on Bonus - Cash and Equity:


You will be eligible to receive a cash sign-on bonus of $295,000, less
applicable withholdings, payable within 30 days of your start date. You must be
employed by Allstate on the date the bonus is payable in order to receive the
signing bonus except in the event of termination of employment as a result of a
reorganization or reduction in workforce.


Also, you will be eligible to receive an equity sign-on bonus of $295,000 to be
granted in restricted stock units. The restricted stock units will be vested as
follows: 50% on the two year anniversary of the stock grant date and 50% on the
three year anniversary of the stock grant date.


In the event you voluntarily terminate your employment with Allstate within 24
months of your date of hire, you agree to reimburse Allstate within 30 days of
the date of your termination, the prorated remaining portion of your cash
sign-on bonus.


Restrictive Covenants and Other Obligations Arising from Prior Employment:


Allstate expects its employees to comply with the terms of any restrictive
covenants and other obligations, including but not limited to non-solicitation
and confidentiality provisions, to which they may be subject as a result of any
former employment relationships. By signing this letter, you represent that any
such covenant or obligation to which you may be subject is not an impediment to
accepting employment with, or performing services for, Allstate. In your
position at Liberty Mutual Insurance, you may have been exposed to confidential
information and trade secrets. In the event that you come to work at Allstate,
we would expect that you would not disclose or use any of that information in
your position here. To the extent you are subject to any restrictive covenants
or other obligations from prior employment relationships, we advise you to seek
the advice of counsel prior to accepting employment with Allstate.























- 2 -
The Allstate Corporation 2775 Sanders Road Northbrook, IL 60062

--------------------------------------------------------------------------------



exhibit103imagea02.jpg [exhibit103imagea02.jpg]
Relocation Assistance:


You will be provided a relocation package. Accompanying this letter is a summary
of the package. Also available to you is a consultation with a relocation
representative who can provide further details of the relocation assistance
benefits.


Vacation and Holidays:


Allstate provides a Paid Time Off bank to employees. This bank is intended to
provide you with additional flexibility in planning your professional and
personal life. The PTO bank is designed to be used for vacation, personal
matters, family illness and illness not covered by the short term disability
plan.
 
For 2016 your PTO will be prorated based on your date of hire, you will be
eligible for a maximum of up to 19 days. Starting in 2017, you will be eligible
for 25 days of PTO on an annual basis.


In addition to PTO days, you will receive company holidays and miscellaneous
time off for events such as a funerals and jury duty.


Benefits:


Accompanying this letter is an outline of the benefits provided to you. You are
eligible to participate in the medical plan on your first day of employment.
Coverage under the medical plan is not subject to pre-existing limitations.


Executive Perquisites:


You will receive the following perquisites:


• Annual car allowance of $13,560 ($1,130 per month)
• Financial planning services, provided by a vendor of your choice, will be
reimbursed by Allstate for up to $10,000 annually
• Personal tax preparation services provided by an Allstate vendor
• See Officer Prerequisite Guide for full details


Retirement Plan and 401(k):


You will participate in the Allstate Retirement Plan, and will be automatically
enrolled in the Allstate 401(k) Savings Plan unless you decline enrollment as
provided in the plan.


The Allstate Retirement Plan is a pension plan that is funded by Allstate and
provides benefits at retirement based on pay credits and interest credits under
a cash balance formula. Pay credits are determined based on compensation and
years of service.  

















- 3 -
The Allstate Corporation 2775 Sanders Road Northbrook, IL 60062

--------------------------------------------------------------------------------



exhibit103imagea02.jpg [exhibit103imagea02.jpg]


The Allstate 401(k) Savings Plan allows eligible employees to make pre- and
after-tax deposits to their 401(k) savings accounts. Participants may be
eligible for a company contribution of 80 cents for every pre-tax dollar
contributed, up to 5 percent of eligible compensation.


Under our current policy, both the 401(k) and pension plan benefits will vest
upon your third year service date. Please note that you are always fully vested
in the Allstate 401(k) Savings Plan for any of your pre-tax, Roth 401(k), and
after-tax contributions as well as any rollover funds.  All of our compensation
and benefit programs are subject to future modifications.


We look forward to a mutually acceptable start date of April 4, 2016.


To confirm your acceptance of this offer of employment with Allstate subject to
its policies and the terms and conditions of its compensation and benefit plans,
please sign and date this letter and the Intellectual Property Assignment
Agreement and return both via the enclosed mailer. An additional copy of each is
enclosed for your records.


Sincerely,


/s/ Harriet K. Harty
Harriet K. Harty
Executive Vice President, Human Resources


ACCEPTED AND AGREED:


Name:         Glenn Shapiro


Signature:     /s/Glenn Shapiro


Date:         March 11, 2016

















- 4 -
The Allstate Corporation 2775 Sanders Road Northbrook, IL 60062